Citation Nr: 0405017	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  96-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from January 1962 to January 
1965.

The appeal was brought to the Board of Veterans Appeals (the 
Board) from rating decisions issued by the Department of 
Veterans Affairs (RA) Regional Office (RO) in Oakland, 
California.  

In a decision in November 2002, the Board denied entitlement 
to an increased evaluation for status post right nephrectomy, 
with resection of the distal portions of the right 11th and 
12th ribs, rated as 60 percent disabling; and denied 
entitlement to an initial evaluation in excess of 10 percent 
for hypertension.  [Service connection was also then in 
effect for scar, status post right nephrectomy, for which a 
10 percent rating was and is now still assigned].  The 
combined service-connected rating since October 1995 has been 
70 percent.

At the same time, the Board initiated further development of 
evidence with regard to the TDIU issue under the provisions 
then in effect pursuant to 38 C.F.R. § 3.159.  However, due 
to changes in the regulations pertaining to such development 
by the Board, in a decision in May 2003, the Board remanded 
the case on the issue of entitlement to a TDIU for further 
development.  



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues.

2.  Evidence, medical opinion and credible lay observations 
reasonably establish that the veteran's service-connected 
status post right nephrectomy, with resection of the distal 
portions of the right 11th and 12th ribs, rated as 60 percent 
disabling; hypertension rated as 10 percent disabling; and 
scar, status post right nephrectomy, rated as 10 percent 
disabling, alone, in the aggregate, render him unemployable. 



CONCLUSION OF LAW

The schedular criteria for a TDIU are met.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based on the ultimate determination rendered in this case, 
and after evaluating the evidence of record and development 
that has taken place in association therewith, it can be 
stipulated that all procedural and substantive due process 
issues have been fully addressed to the veteran's benefit and 
without prejudice to him or his claim.


Criteria

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992). 

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2003).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran. 

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however, a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pertinent Factual Background

With regard to employment, the veteran has provided 
information about various jobs on the police force for which 
he is no longer qualified due to disability.

Affidavits were submitted by two attorneys, dated in July 
1997, to the effect that the veteran had rented office space 
in their offices to conduct business as a private 
investigator.  The affiants indicated that he had had an 
active practice, providing services to their office as well 
as numerous other attorneys and the general public until late 
1995 when he began to experience symptoms including a total 
lack of energy.  He had eventually gone to the VA where it 
was found that he was having blood pressure and recurrent 
kidney problems.  The attorneys noted that while the veteran 
had also had some problems with his back during the same time 
frame, his job as a private investigator actually involved 
hands-on records checking, etc., and other activities which 
did not require strenuous physical activity; thus, the 
nonservice-connected back problems did not have such a 
significant impact on his ability to work as did the symptoms 
associated with his service-connected disabilities.  They 
indicated that initially, in order to continue his business, 
he had had to hire additional help to do the jobs he had 
himself previously performed but eventually was no longer 
able to continue.  They observed that his service-connected 
problems rather than nonservice-connected ones appeared to be 
the primary focus of his difficulties in working.

Recent VA outpatient treatment records reflect that the 
veteran has had syncope, lightheadedness, sweating, fatigue 
and other symptoms thought to be primarily associated with 
his hypertension and/or medications taken for hypertension, 
and changes have been periodically made therein.  He has also 
been seen for back pain and related complaints for which he 
is given medications.

On VA examination in April 2003, at which time the file was 
made available to the examiner, it was noted that the veteran 
had primarily worked as a police officer all his life, 
including military police and then in civilian life with a 
local city police department.  It was noted that this had 
been a job which required a lot of physical activities.  
Since he had developed kidney problems and surgical 
correction with rib resections and periodic hematuria, he was 
unable to work and had taken a position as a private 
investigator.  However, the examiner noted that he was also 
no longer able to do that work because it required sitting 
for long periods of time, driving and other activities.  The 
opinion was provided that he had tried to find a job as a 
cook at a local fast food restaurant but his application was 
not accepted due to age, over qualifications and physical 
problems.  After reviewing his service-connected 
disabilities, and his work history as a police office and 
private investigator, the examiner concluded that it was fair 
to say that the veteran was not able to work gainfully at 
this time in any field which required heavy lifting, bending, 
prolonged sitting or standing, running or jumping.  [emphasis 
added] The examiner felt that hypothetically he would be able 
to perform light duties if he were to be rehabilitated.  It 
remained unstated whether such a program would be available, 
whether he would qualify or other related contingent factors.

A subsequent amplification was sought.  The further 
clarification written into the record, dated in June 2003, 
was to the effect that in the examiner's opinion, the 
veteran's current service-connected disabilities, in and of 
themselves, "did not (sic?)" render the veteran unable to 
obtain and retain substantially gainful employment "unless he 
is re-trained to a field other than law enforcement 
profession" consideration (sic) his current physical 
limitation.  [It is noted that this opinion, as recorded, 
reflects internal contradiction emphasized by apparent 
grammatical and textual inconsistencies, and all in all, 
appears to indicate that without retraining, the veteran is 
unable to work].

The same VA physician reexamined him in August 2003 with 
regard to additional issues of his back and other 
disabilities.  He confirmed his prior opinion with regard to 
the unemployability question.


Analysis

In this case, the veteran's assigned service-connected 
disability ratings are at 60, 10 and 10 percent, 
respectively, for residuals of nephrectomy, scarring, and 
hypertension.  He thus fulfills the schedular requirements 
for a TDIU.
 
He has been evaluated by VA physicians who concluded that his 
service-connected problems indeed render him unable to do 
that work he had done for decades, namely in police and law 
enforcement and even the more sedentary job of private 
investigations.  The hypothetical issue as to whether he 
might be able to do something else in the event that he were 
to receive retraining if such were available, etc. is not 
relevant to the question which must be resolved on the 
evidence of record at this time.  A review of the most recent 
clarification by a VA examiner includes contextual 
confirmation of a singular opinion, namely that he is unable 
to work.  

The Board also appreciates the coherent and lucid affidavits 
provided by the two individuals from whom the veteran used to 
rent his private investigator office space.  While they are 
unqualified to provide medical opinions, they are able and 
permitted to observe; and to that end, they have submitted 
articulate, detailed and targeted observations which lend 
productive insights into the veteran's factual incapacities 
to work.

The fact remains that the veteran is no longer able to work 
at the only type of job he has done for decades, and his 
disabilities are such that he cannot work at anything 
remotely comparable to those jobs.  Moreover, the veteran has 
been turned down for other considerably more menial 
employment for reasons to primarily include his disabilities, 
so he is unable to obtain a new job let alone do the old one.  

Those who have known him well in a professional setting have 
specifically and quite credibly observed that it is his 
service-connected disabilities that factually render him 
unable to work.  And importantly, VA examinations have 
reasonably and responsibly confirmed that conclusion.  The 
Board is constrained from substituting an opinion to the 
contrary.  See, i.e., Colvin v. Derwinski, 4 Vet. App. 132 
(1992).  With resolution of all doubt in the veteran's favor, 
a TDIU is warranted.


ORDER

The appeal of entitlement to TDIU benefits is granted subject 
to the regulatory criteria relating to the payment of 
monetary awards. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



